DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2020 has been entered.

Response to Arguments

Applicant's submission filed 09/17/2020 has been fully considered.  Applicant’s arguments regarding the 103 rejections of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Objections

Claim 1 is objected to because of the following informalities: the acronym “TAT” is not defined at its first occurrence in the claim.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: the acronym “TAT” is not defined at its first occurrence in the claim.  Appropriate correction is required.

Claim Interpretation

	Note that claim 1 is being interpreted as a nanostar comprising at least one layer, wherein the layer consists of one or more of silica, poly(N-isopropylacrylamide) or polyethylene glycol.  The claim allows for additional layers.  Also, the TAT peptide and “one or more of an additional bioreceptor, an optical or a non-optical label, a photosensitizer, and a photoactivator” are not part of the layer, otherwise the layer would not “consist of” silica, poly(N-isopropylacrylamide) or polyethylene glycol.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 - 12, and 21 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the use of both of the phrases “one or more of … and” (lines 5-6 and 7-12 of claim 1) and “one or more of … or” (last line of claim 1) is confusing and unclear.  For example, a reasonable interpretation of the phrase “one or more of an additional bioreceptor, an optical or a non-optical label, a photosensitizer, and a photoactivator” includes that the nanostar comprises each of an additional bioreceptor, an optical or a non-optical label, a photosensitizer, and a photoactivator, or more.  In other words, the additional bioreceptor, optical or a non-optical label, photosensitizer, and photoactivator are not listed in the alternative.  Is this the interpretation application intends?  For an unambiguous listing of alternatives, the use of the word “or” is recommended.  Clarification and/or amendment is required.  
Claim 10 recites the limitation “the bioreceptor”.  There is insufficient antecedent basis for this limitation in the claim as “a bioreceptor” is not previously recited in the claims.  Only “an additional bioreceptor” is previously recited.  Clarification and/or amendment is required.  Note that amending the limitation in claim 10 to instead recite “the additional bioreceptor” would obviate this rejection. 
Claim 21 recites the limitation “A TAT-functionalized, plasmonics-active gold nanostar… wherein the nanostar comprises a cysteine-terminated human immunodeficiency virus type 1 (HIV-1) Trans-Activator of Transcription (cTAT) peptide…”.  This limitation is confusing because it is unclear if the gold nanostar comprises TAT, cTAT, or both.  Clarification and/or amendment is required.  
The dependent claims fall therewith.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6 - 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 6, a reasonable interpretation of the optical label or non-optical label, photosensitizer, and photoactivator of claim 1 is that the optical label or non-optical label, photosensitizer, and photoactivator are optional components of the gold nanostar.  Thus, claim 6 fails to further limit the subject matter of claim 1 because claim 1 does not require an optical label or non-optical label, photosensitizer, or photoactivator.  Appropriate correction is required.  For example, amending claim 6 to recite “The gold nanostar of claim 1, wherein the gold nanostar comprises the optical or non-optical label, the photosensitizer, or the photoactivator, and each of the optical or non-optical label, the photosensitizer, or the photoactivator absorb electromagnetic radiation emitted by the gold nanostar when the gold nanostar is excited by a single-photon or multi-photon excitation” would obviate this rejection.  
Regarding claim 7, a reasonable interpretation of the optical label of claim 1 is that the optical label is an optional component of the gold nanostar.  Thus, claim 7 fails to further limit the subject matter of claim 1 because claim 1 does not require an optical label.  Appropriate correction is required.  For example, amending claim 7 to recite “The gold nanostar of claim 1, wherein the gold nanostar comprises the optical label, and wherein the optical label comprises 
 Regarding claim 8, a reasonable interpretation of the non-optical label of claim 1 is that the non-optical label is an optional component of the gold nanostar.  Thus, claim 8 fails to further limit the subject matter of claim 1 because claim 1 does not require a non-optical label.  Appropriate correction is required.  
Regarding claim 9, a reasonable interpretation of the additional bioreceptor of claim 1 is that the additional bioreceptor is an optional component of the gold nanostar.  Thus, claim 9 fails to further limit the subject matter of claim 1 because claim 1 does not require an additional bioreceptor.  Appropriate correction is required.  
Regarding claim 10, claim 10 states that the one or more of the optical or non-optical label, photosensitizer, photoactivator, or bioreceptor are embedded in the layer surrounding the gold nanostar.  However, the layer of claim 1 can only consist of one or more of silica, poly(N-isopropylacrylamide) or polyethylene glycol.  Thus, claim 10 fails to further limit the subject matter of claim 1 because claim 10 allows for the layer to comprise embedded optical or non-optical label, photosensitizer, photoactivator, or bioreceptor, and, thus, comprise other than one or more of silica, poly(N-isopropylacrylamide) or polyethylene glycol.  Appropriate correction is required.  
Regarding claims 11 and 12, claims 11 and 12 state that a drug is embedded in the layer surrounding the gold nanostar.  However, the layer of claim 1 can only consist of one or more of silica, poly(N-isopropylacrylamide) or polyethylene glycol.  Thus, claims 11 and 12 fail to further limit the subject matter of claim 1 because claims 11 and 12 allow for the layer to comprise embedded drug, and, thus, comprise other than one or more of silica, poly(N-isopropylacrylamide) or polyethylene glycol.  Appropriate correction is required.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schütz et al. (of record; from IDS; 2011 Chem. Commun. 47: 4216-4218; Epub 2011 Feb 28;  Int. J. Pharm. 375: 75-83; “Santos-Cuevas”).
This rejection is maintained for the reasons set forth below.
Schütz teaches a plasmonics-active gold nanostar for use as a surface enhanced Raman spectroscopy (SERS) label in prostate tissue imaging and diagnostics (Title; Abstract; p 4216-4217; and Figs. 1, 2, S1, and S4).  The size of the nanostar is about 60 nm, or about 75 nm, and the size can be tuned by varying the seed diameter and/or concentration during synthesis (Abstract; p 4217, left col; and p 4218, left col).  The nanostar has a plasmon peak of about 670 nm (p 4217, right col; and Fig. S4).  The nanostar further comprises ethylene glycol-modified Raman label Ra2 (applicant’s ‘optical label’; ‘Raman label’) and an anti-p63 antibody (applicant’s ‘bioreceptor’; ‘antibody’) conjugated (applicant’s ‘covalently attached’) to the Ra2 label (p 4216; p 4217, right col; and Fig. 1).  The tumor suppressor p63 is abundant in the basal epithelium of benign prostate tissue.  Future diagnostic imaging studies will focus on the differentiation between benign and cancerous prostate tissue (p 4218, left col).
Although Schütz teaches anti-p63 antibody conjugated nanostars for use in prostate tissue imaging and diagnostics, Schütz does not teach wherein the nanostars are conjugated to an alternative targeting species.  
Santos-Cuevas teaches a radiolabeled TAT-bombesin radiopharmaceutical for use in breast and prostate cancer imaging (Abstract; Sections 1, 2.8.1, 3.3, 3.4, and 5; and Figs. 1 and 2).  The HIV-TAT-derived peptide (applicant’s HIV-1 TAT peptide) is a small basic peptide that successfully delivers a large variety of cargoes into cells; thus, the new hybrid radiopharmaceutical significantly increases cancer cell uptake and consequently images contrast of cancer tumors and their metastases, improving sensitivity and specificity of diagnostic studies (p 76, left col).  The hybrid radiopharmaceutical shows a higher uptake due to TAT’s capacity to internalize the molecule into the cytoplasm and even into the nucleus (p 79, right col).


Applicant argues that claim 1 has been amended to require the presence of a TAT peptide, the presence of one or more additional bioreceptor, and a layer surrounding the nanostar, wherein the layer consists of one or more of silica, poly(N-isopropylacrylamide) or 
These arguments are not persuasive for two reasons.  First, a reasonable interpretation of claim 1 is that the additional bioreceptor is one of four components listed in the alternative: (1) an additional bioreceptor; (2) an optical label or non-optical label; (3) a photosensitizer; or (4) a photoactivator.  And, if the nanostar comprises the additional bioreceptor, then the additional bioreceptor is one or more of a cell penetrating peptide (CPP), a Multiple Antigenic Peptide (MAP), angiopep2 peptide, transferrin, a Human Epidermal Growth Factor Receptor 2 (HER2) antibody, a Trastuzumab antibody, anti-epidermal growth factor receptor (EGFR) antibody, a nucleic acid, a DNA, a cell surface receptor, and an aptamer.  Thus, Schütz in view of Santos-Cuevas are not necessarily required to teach an additional bioreceptor in order to meet the claims.  And second, the nanostar of Schütz in view of Santos-Cuevas has multiple layers, including an inner layer comprising the Raman label, then the layer of a 3-mer of ethylene oxide (see Ra2 derivative), and then an outer layer of the targeting species.  Absent a definition of the word “poly” in the specification as filed, the 3-mer of ethylene oxide of Schütz in view of Santos-Cuevas reasonably reads on a layer consisting of a “poly”-mer of ethylene oxide.

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schütz et al. (of record; from IDS; 2011 Chem. Commun. 47: 4216-4218; Epub 2011 Feb 28; “Schütz”) in view of Santos-Cuevas et al. (of record; 2009 Int. J. Pharm. 375: 75-83; “Santos-Cuevas”), as applied to claims 1 and 6 - 10 above, and further in view of Alric et al. (of record; from IDS; 2008 J. Am. Chem. Soc. 130: 5908-5915; “Alric”).
This rejection is maintained for the reasons set forth below.
The teachings of Schütz and Santos-Cuevas are discussed in the above 103 rejection.

Alric teaches gadolinium chelate coated gold nanoparticles for use as dual modality contrast agents for both x-ray computed tomography (CT) and MRI (Abstract; p 5910, right col, last two ¶; Scheme 1; and Fig. 4, 6, and 7).  The gold nanoparticles functionalized by gadolinium chelate are able to induce positive contrast in MR imaging in vitro and in vivo (p 5909).  The gadolinium chelates are bound to each other and to the gold nanoparticle surface via disulfide bonds (Abstract; ¶ bridging p 5910-5911; and Scheme 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further functionalize the nanostars of Schütz in view of Santos-Cuevas with the gadolinium chelates of Alric.  A person of ordinary skill in the art would have been motivated to make these modifications because the gadolinium chelates would provide the advantage of multi-modal imaging of the nanostars.  Each imaging modality has its strengths and weaknesses (e.g., resolution, sensitivity), so a nanoparticle/nanostar that is capable of being imaged by more than one modality would allow for a more thorough analysis of the localization of the nanoparticle/nanostar to the target tissue.  A person of ordinary skill in the art reasonably would have expected success because functionalizing gold nanoparticles with a gadolinium chelate was known in the art, as taught by Alric. 

Applicant argues that Alric does not provide any teaching that overcomes the deficiencies of the combination of Schutz and Santos-Cuevas.
These arguments are not persuasive.  Schütz in view of Santos-Cuevas are not deficient for the reasons set forth above regarding Schütz and Santos-Cuevas above.  Thus, Alric is not required to cure such deficiencies.  Further, note that the claims do not require that the layer is continuous.  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schütz et al. (of record; from IDS; 2011 Chem. Commun. 47: 4216-4218; Epub 2011 Feb 28; “Schütz”) in view of Santos-Cuevas et al. (of record; 2009 Int. J. Pharm. 375: 75-83; “Santos-Cuevas”), as applied to claims 1 and 6 - 10 above, and further in view of Jang et al. (of record; 2011 ACS Nano 5: 1086-1094; Epub 2011 Jan 18; “Jang”).
This rejection is maintained for the reasons set forth below.
The teachings of Schütz and Santos-Cuevas are discussed in the above 103 rejection.
Although Schütz in view of Santos-Cuevas teach plasmonics-active gold nanostars comprising Raman labels for use as SERS labels in tissue imaging and diagnostics, Schütz and Santos-Cuevas do not teach that the nanostars further comprise a drug embedded in a layer surrounding the nanostar and capable of being released and/or activated.
Jang teaches a gold nanorod (GNR)-photosensitizer (PS) complex for use in imaging and cancer therapy, e.g., photodynamic therapy (PDT) (Abstract).  When the PS, e.g., Al(III) phthalocyanine chloride tetrasulfonic acid (AlPcS4) (applicant’s ‘drug’), is attached on the GNR surface, it is non-fluorescent and non-phototoxic (¶ bridging p 1086-1087; and p 1088, left col).  Once the GNR-AlPcS4 complex accumulates in the target tissue, the AlPcS4 detaches from the GNR surface and becomes highly fluorescent and phototoxic upon exposure to light of an appropriate wavelength (applicant’s ‘photochemical activation’) (p 1086, left col, last few lines; and ¶ bridging p 1086-1087).  The energized AlPcS4 then emits NIR fluorescence and generates reactive oxygen species (ROS) including singlet oxygen, which selectively destroys the target tissue, e.g., cancer (applicant’s ‘wherein the drug is detrimental to the cell’) (p 1086, left col, last few lines).  The AlPcS4 is embedded on the GNR surface via attachment to a RRLAC peptide coating on the GNR surface (p 1088, left col).  The AlPcS4 is detached from the GNR surface by heating (applicant’s ‘thermal triggered release’) (¶ bridging p 1090-1091).
4-RRLAC complex of Jang.  A person of ordinary skill in the art would have been motivated to make these modifications because the AlPcS4-RRLAC complex would provide the advantage of nanostars suitable for use not only in tissue imaging and diagnostics but also therapy, e.g., photodynamic therapy.  A person of ordinary skill in the art reasonably would have expected success because functionalizing gold nanoparticles with an AlPcS4-RRLAC complex was known in the art, as taught by Jang.

Applicant argues that Jang does not provide any teaching that overcomes the deficiencies of the combination of Schutz and Santos-Cuevas.
These arguments are not persuasive.  Schütz in view of Santos-Cuevas are not deficient for the reasons set forth above regarding Schütz and Santos-Cuevas above.  Thus, Jang is not required to cure such deficiencies. 

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618